195 S.W.3d 926 (2004)
In re Karen Alexander STARKEN, Arkansas Bar No. 89066.
No. 04-1094.
Supreme Court of Arkansas.
October 21, 2004.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender of the law license of Karen Alexander Starken of Cherokee Village, Arkansas, to practice law in the State of Arkansas. Ms. Starken's name shall be removed from the registry of licensed attorneys, and she is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.